DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
In Para [00044], “TGMa” should read “TMGa”. 
In Para [00069], “                                
                                    
                                        
                                            D
                                        
                                        
                                            A
                                            2
                                            *
                                        
                                    
                                
                            ” should read “                                
                                    
                                        
                                            D
                                        
                                        
                                            A
                                            1
                                            '
                                        
                                    
                                
                            ”
Appropriate correction is required.

Claim Objections
Claims 3, 5 and 10 are objected to because of the following informalities: 
In claim 3, “second initial target level of the first conductivity type” should be “second initial doping level of the first conductivity type”.
In claim 5, “junction region” should be “junction region layer”.
In claim 10, “target n-doping level” should be “target doping level of the second conductivity type”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 112(a) written description. 
Regarding claim 1, Claim 1 specifies doping the surface of the substrate which does not have support in the specification. The specification recites doping the next layer as it is growing vertically up from the substrate which is different from doping the surface of the substrate.
Claims 2-10 are dependent upon claim 1 and do not rectify the problem hence they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph.
Regarding claims 2-6, A broad range or limitation together with a narrow range or
limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 2 recites the broad recitation the first initial doping level of the first conductivity type is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , and the claim also recites the first initial doping level of the first conductivity type is at most             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is the narrower statement of the range/limitation.
Claim 3 recites the broad recitation the second initial target level of the first conductivity type is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        15
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , and the claim also recites the second initial target level of the first conductivity type is at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is the narrower statement of the range/limitation.
Claim 4 recites the broad recitation the target doping level of the second conductivity type is at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         , and the claim also recites the target doping level of the second conductivity type is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is narrower statement of the range/limitation.
Claim 5 recites the broad recitation the junction region layer is at least 60µm and the claim also recites the junction region layer is at least 30µm which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, are rejected under 35 U.S. 103 as being unpatentable over Nikolaev et al. (US 2002/0028565 A1; hereafter Nikolaev) in view of Yoshioka et al. (US 2003/0213973 A1; hereafter Yoshioka), Fujii (US 2019/0280613 A1), Singh et al. (Singh, R., Baliga, B.J. (1998). P-I-N Diode. In: Cryogenic Operation of Silicon Power Devices. The Springer International Series in Engineering and Computer Science. Springer, Boston, MA. https://doi.org/10.1007/978-1-4615-5751-7_4; hereafter, Singh), and Takada et al. (JP 2003133320 A; hereafter Takada).

Regarding claims 1 and 5, Nikolaev teaches a vapor phase epitaxy method comprising growing a III-V layer with a doping that changes from a first conductivity type to a second conductivity type on (sic from) a surface of a substrate or a preceding layer (see e.g. p-type and n-type III-V compound layers are epitaxially grown over a substrate 1709. First, a p-type AlGaN layer 1707 is epitaxially grown over the substrate 1709 and a p-type GaN layer 1703 is epitaxially grown over the preceding p-type AlGaN layer 1707. Next, an n-type GaN layer 1701 is epitaxially grown over the p-type GaN layer 1703. Thereby, the conductivity is changed from p-type to n-type, Paras [0087] – [0091], Figure 18) in a reaction chamber (see e.g. reactor 201, Para [0050], Figure 4 ) from the vapor phase from an epitaxial gas flow comprising a carrier gas (see e.g. the epitaxial gas flow comprises argon 213 as a carrier gas, Paras [0050] – [0055], Figures 3 and 5), at least one first precursor for an element from main group III, and at least one second precursor for an element from main group V (see e.g. the first precursor is group III element Ga. A boat 205 in the reaction chamber 201 contains the Ga metal source 207. The Ga metal source is heated and reacted with gaseous HCl 209 to form gallium chloride which is delivered to the growth zone. The second precursor is group V element N. Reactive gas such as ammonia 211 containing the desired group V element is delivered to the growth zone. As a result of the reaction between ammonia and gallium chloride, a layer of single crystal epitaxial III-V compound material is grown. Para [0051], Figure 4), wherein the first conductivity type is p and the second conductivity type is n (see e.g. an n-type GaN layer 1701 is epitaxially grown over a p-type GaN layer 1703, thereby changing the conductivity from p-type to n-type, Paras [0087] – [0089]; Figure 18). 
Moreover, Nikolaev teaches vapor phase epitaxy method for fabricating multiple layers of different conductivity such as p-type, i-type, and n-type III-V compound materials in order to fabricate a variety of devices (see e.g. Figures 10-24 which are obvious variants of each other).
Therefore, as taught by Nikolaev either a p-type III-V compound material layer can be grown over an n-type III-V compound material layer or vice versa by using the vapor phase epitaxy method.
However, Nikolaev does not specifically teach when a first growth height is reached, a first initial doping level of the first conductivity type via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow and with or without the addition of a further precursor for a dopant of the first conductivity type to the epitaxial gas flow; abruptly reducing the first initial doping level to a second initial doping level of the first conductivity type or set to a second initial doping level of the second conductivity type of at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         by adding a third mass flow of a third precursor for a dopant of the second conductivity type to the epitaxial gas flow and/or by changing the ratio of the first mass flow to the second mass flow; and increasing, stepwise or continuously, the mass flow of the third precursor and/or by changing, stepwise or continuously, the ratio between the first mass flow and the second mass flow, a doping of the III-V layer over a junction region layer with a growth height of at least 10µm is changed stepwise or continuously until a target doping level of the second conductivity type is reached.
In a similar field of endeavor Yoshioka teaches when a first growth height is reached, a first initial doping level of the first conductivity type via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow and without the addition of a further precursor for a dopant of the first conductivity type to the epitaxial gas flow (see e.g. arsine,             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
         and trimethylgallium, TMGa are introduced in a reaction furnace, and the p-type GaAs base layer 104 is grown up to be about 30 nm layer thickness. At this time, a V/III ratio is adjusted to 0.3 so that the hole concentration in the p- type GaAs layer may be set to             
                
                    
                        1
                        x
                        10
                    
                    
                        20
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , Para [0106], Figure 6A), adding a third mass flow of a third precursor for a dopant of the second conductivity type to the epitaxial gas flow and by changing the ratio of the first mass flow to the second mass flow and increasing, stepwise or continuously, the mass flow of the third precursor and/or by changing, stepwise or continuously, the ratio between the first mass flow and the second mass flow (see e.g. a third precursor such as silane,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
         is added, its mass flow adjusted as per the desired dopant concentration, to the epitaxial gas flow comprising             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
         and TMGa and the V/III ratio is changed from 0.3 to 150 in order to epitaxially grow the n-type GaAs layers 106 and 108, Paras [0103] - [0108], Figure 6A; Examiner’s interpretation: infinite precision on a doping profile cannot be achieved hence a continuous profile will comprise small steps). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to epitaxially grow GaAs devices, with an n-type layer grown over a p-type layer, capable of high-speed operation, having a high breakdown voltage and high current gain.
In a similar field of endeavor Fujii teaches setting the first conductivity type to a second initial doping level of the second conductivity type of at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. p-type layer 1 has a p-type doping ranging from             
                
                    
                        1
                        x
                        10
                    
                    
                        12
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . This p-type doping is set to an n-type doping of n-type layer 2. The n-type layer 2 has an n-type doping which is lower than the p-type doping of p-type layer 1, Paras [0023] – [0029], Figure 2).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to set the p-type doping to n-type doping to reduce the hole injection from the p-type layer to the n-type layer, and by extension, lower a peak current during recovery while enhancing breakdown voltage. 
In a similar field of endeavor Takada teaches a doping of the III-V layer over a junction region is changed continuously until a target doping level of the second conductivity type is reached.(see e.g. the carrier concentration gradually increases along the thickness of the i-GaAs layer 52 from the 𝒑+ GaAs layer 53 to the n+ GaAs layer 51 until the target n-doping at the interface of i-GaAs layer 52 and n+ GaAs layer 51 is reached, Paras [0019] – [0021], Figure 2; Examiner’s interpretation: Based on the teachings of Nikolaev, devices with p-type layer over n-type or vice versa are obvious variants of each other and provide similar results). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a concentration gradient across the intrinsic layer for breakdown voltage enhancement.
In a similar field of endeavor Singh teaches the junction layer thickness can range from 10µm to 500µm (see e.g. The intrinsic layer has a very low concentration of (generally) n-type in the order of             
                
                    
                        1
                        x
                        10
                    
                    
                        13
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . It’s thickness ranges from 10μm to 500μm depending on the rated breakdown voltage of the device. The outside p- and n- layers are usually very highly doped. The wide intrinsic layer provides unique features of high breakdown voltage in reverse bias and charge storage in the forward bias, Abstract).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to provide a wide junction region layer which offers unique features of high breakdown voltage in reverse bias and charge storage in the forward bias. 

Regarding claim 6, Nikolaev as referred in claim 1 does not explicitly teach the doping over the junction region layer is changed in steps of at most             
                
                    
                        1
                        x
                        10
                    
                    
                        13
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         over 5µm.
In a similar field of endeavor Fujii teaches the doping over the junction region layer is changed in steps (see e.g. 𝒏− layer 2 has an n-type doping concentration that changes in steps which enables the adjustment of recovery properties, Para [0023]; Para [0025]; Para [0029], Figure 2).
It was known at the time of filing to provide doping over the junction region layer being changed in steps. Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have doping changed in steps over the junction region layer to optimize the breakdown voltage and the recovery properties. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 7, Nikolaev as referred in claim 1 does not explicitly teach the doping over the junction region layer is changed in at least four steps.
In a similar field of endeavor Fujii teaches the doping over the junction region layer is changed in at least four steps (see e.g. the doping profile of layers 22 and 23 forming the junction region layers. The 𝒏− layer 22 has a uniform n-type doping profile and the n-type layer 23 has a distributed n-type doping profile. The doping across the junction region changes from p-type layer 21 to 𝒏+-type layer 24 in at least four steps, Paras [0020] - [0021], Figure 1; Examiner’s interpretation: Based on the teachings of Nikolaev, devices with p-type layer over n-type or vice versa are obvious variants of each other and provide similar results). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide doping over the junction region layer changed in at least four steps for breakdown voltage enhancement. The depletion layer extends from the p-type layer toward the 𝑛− layer when the p-type layer has a higher carrier concentration.

Regarding claim 8, Nikolaev as referred in claim 1 teaches the element of main group III is gallium. (see e.g. the first precursor is group III element Ga. A boat 205 in the reaction chamber 201 contains the Ga metal source 207. The Ga metal source is heated and reacted with gaseous HCl 209 to form gallium chloride which is delivered to the growth zone. The second precursor is group V element N. Reactive gas such as ammonia 211 containing the desired group V element is delivered to the growth zone. As a result of the reaction between ammonia and gallium chloride, a layer of single crystal epitaxial III-V compound material is grown. Para [0051], Figure 4).

Regarding claim 9, Nikolaev as referred in claim 1 does not explicitly teach the third precursor is monosilane.
In a similar field of endeavor Yoshioka teaches a vapor phase epitaxy method wherein the third precursor is monosilane (see e.g. the third precursor monosilane,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
        , is introduced in the reaction furnace along with the first precursor             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
        , and the second precursor TMGa for growing n-type GaAs layers 102, 106 and 108, Paras [0101] - [0108], Figure 6A).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to use monosilane in order to provide n-dopants for n-type GaAs.

Regarding claim 10, Nikolaev as referred in claim 1 does not explicitly teach after the target n- doping level has been reached over a growth height, a second target n-doping level is set by abruptly changing the third mass flow and/or by abruptly changing the ratio of the first mass flow to the second mass flow, wherein the second target n-doping level is greater than the target n-doping level. 
In a similar field of endeavor Fujii teaches after the target n-doping level has been reached over a growth height, a second target n-doping level is set by wherein the second target n-doping level is greater than the target n-doping level (see e.g.  the             
                
                    
                        n
                    
                    
                        +
                    
                
            
         layer 3 has an n-doping of about 1x            
                
                    
                        10
                    
                    
                        18
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 1x            
                
                    
                        10
                    
                    
                        20
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , which is higher than that of the              
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2. The n-doping of             
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2 is abruptly changed to the n-doping of             
                
                    
                        n
                    
                    
                        +
                    
                
            
         layer 3, Paras [0023] - [0029], Figure 2). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide initial n-doping abruptly reduced to a second initial n-doping since the initial high n-doping prevents unnecessary extension of the depletion layer during recovery, and also lowers the resistance of an ohmic contact.

Claims 2-4, are rejected under 35 U.S. 103 as being unpatentable over Nikolaev in view of Yoshioka, Fujii, Singh, Takada and further in view of Sotoodeh et al. (Sotoodeh, M & Khalid, Ata & Rezazadeh, AA. (2000). Empirical low-field mobility model for III-V compounds applicable in device simulation codes. Journal of Applied Physics. 87. 2890-2900. 10.1063/1.372274; hereafter Sotoodeh)

Regarding claim 2, Nikolaev as referred in claim 1 does not explicitly teach first initial doping level of the first conductivity type is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
          or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Sotoodeh teaches the p-doping level in GaAs can be in the range from 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. p-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying hole mobilities, Section IV, Figure 3). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide target p-doping level is at most 5x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 1x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor device. Hole mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 3, Nikolaev as referred in claim 1 does not explicitly teach the second initial target level of the first conductivity type is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Sotoodeh teaches the p-doping level in GaAs can be in the range from 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. p-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying hole mobilities, Section IV, Figure 3).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide target p-doping level is at most 5x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 1x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor device. Hole mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 4, Nikolaev as referred in claim 1 does not explicitly teach the target doping level of the second conductivity type is at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Sotoodeh teaches n-doping in GaAs can be in the range of 1x            
                
                    
                        10
                    
                    
                        13
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        to 2x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. n-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        13
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying electron mobilities, Section IV, Figure 2) .
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide initial n-doping level at most 1x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 5x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
                 
            
        or at most 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor device. Electron mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-12 of co-pending U.S. Application 17/129,732 (US 20210193463 A1) in view of Nikolaev et al. (US 2002/0028565 A1; hereafter Nikolaev). 
Claim limitations of Instant Application
Claim limitations of U.S. Application No. 17/129,732 (US 20210193463 A1)
Claim 1,
A vapor phase epitaxy method comprising:
growing a III-V layer with a doping that changes from a first conductivity type to a second conductivity type on a surface of a substrate or a preceding layer in a reaction chamber from the vapor phase from an epitaxial gas flow comprising a carrier gas, at least one first precursor for an element from main group III, and at least one second precursor for an element from main group V, wherein the first conductivity type is p and the second conductivity type is n;
setting, when a first growth height is reached, a first initial doping level of the first conductivity type via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow and with or without the addition of a further precursor for a dopant of the first conductivity type to the epitaxial gas flow;
abruptly reducing the first initial doping level to a second initial doping level of the first conductivity type or set to a second initial doping level of the second conductivity type of at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     by adding a third mass flow of a third precursor for a dopant of the second conductivity type to the epitaxial gas flow and/or by changing the ratio of the first mass flow to the second mass flow; and
increasing, stepwise or continuously, the mass flow of the third precursor and/or by changing, stepwise or continuously, the ratio between the first mass flow and the second mass flow, a doping of the III-V layer over a junction region layer with a growth height of at least 10µm is changed stepwise or continuously until a target doping level of the second conductivity type is reached.
Claim 9,
The vapor phase epitaxy method according to claim 1, wherein, 
after the initial n- doping level has been reached and before the junction region layer has grown, 

the initial n-doping level is abruptly reduced to a second initial n-doping level or set abruptly to an initial p-doping level of at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    

by reducing the third mass flow in the epitaxial gas flow.
Claim 1,
A vapor phase epitaxy method comprising:
growing a III-V layer with a doping profile that changes from n-doping to p-doping on a surface of a substrate or a preceding layer in a reaction chamber from the vapor phase from an epitaxial gas flow comprising a carrier gas, at least one first precursor for an element from main group III, and at least one second precursor for a first element from main group V;
and  C.
setting, when a first growth height is reached, an initial n-doping level in the epitaxial gas flow via a ratio, leading to a p-doping, of a first mass flow of the first precursor to a second mass flow of the second precursor and with the addition of a third mass flow of a third precursor for an n-type dopant to the epitaxial gas flow; 
and  D.
changing the third mass flow and/or the ratio between the first and second mass flow stepwise or continuously over a junction region layer with a growth height of at least 10µm until a target p-doping level is reached. 

Notes: 
“doping profile” of the application is analogous to the instant application’s claimed “doping”.

“first conductivity type” of the application is analogous to the instant application’s claimed “p-doping”.
“second conductivity type” of the application is analogous to the instant application’s claimed “n-doping”.
“first element” of the application is analogous to the instant application’s claimed “element”.
“n-type dopant” of the application is analogous to the instant application’s claimed “dopant of the second conductivity type”.

            Although the application does not claim epitaxially growing an n-type III-V compound material layer over a p-type III-V compound material layer, it is well known in the art.
Nikolaev teaches vapor phase epitaxy method for fabricating multiple layers of different conductivity such as p-type, i-type, and n-type III-V compound materials in order to fabricate a variety of devices. (see e.g. Figures 10-24 which are obvious variants of each other).
Therefore, it is obvious to one skilled in the art before the invention was effectively filed to either grow a p-type III-V compound material layer over an n-type III-V compound material layer or vice versa by using the vapor phase epitaxy method.
            Although the application does not claim with or without the addition of a further precursor for a dopant of the first conductivity type to the epitaxial gas flow, it doesn’t add any patentable weight. The claim uses the term “comprising” hence more precursors could or could not be added.
Claim 2,
The vapor phase epitaxy method according to claim 1, wherein 
the first initial doping level of the first conductivity type is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 3, 
The vapor phase epitaxy method according to claim 1, wherein 
the target p-doping level is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .

Notes: 
“target p-doping level” of the application is analogous to the instant application’s claimed “first initial doping level of the first conductivity type”.

           It is obvious to one skilled in the art before the invention was effectively filed to have desired doping concentrations in order to optimize the conductivity of the semiconductor device. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Claim 3,
The vapor phase epitaxy method according to claim 1, wherein 
the second initial target level of the first conductivity type is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 9,
The vapor phase epitaxy method according to claim 1, wherein, 
after the initial n- doping level has been reached and before the junction region layer has grown, the initial n-doping level is abruptly reduced to a second initial n-doping level or set abruptly to an 

initial p-doping level of at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    

by reducing the third mass flow in the epitaxial gas flow.
Notes: 
“initial p-doping level” of the application is analogous to the instant application’s claimed “second initial target level of the first conductivity type”.
Claim 4,
The vapor phase epitaxy method according to claim 1, wherein 
the target doping level of the second conductivity type is at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                      or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 2,
The vapor phase epitaxy method according to claim 1, wherein 
the initial n-doping level is at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    cm-3.
Notes: 
“initial n-doping level” of the application is analogous to the instant application’s claimed “target doping level of the second conductivity type”.

Claim 5,
The vapor phase epitaxy method according to claim 1, wherein 
a growth height of the junction region is at least 30µm or at least 60µm.
Claim 6,
The vapor phase epitaxy method according to claim 1, wherein 
the growth height of the junction region layer is at least 30µm or at least 60µm.
Notes: 
“junction region layer” of the application is analogous to the instant application’s claimed “junction region”.

Claim 6,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed in steps of at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    13
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     over 5µm.

Claim 7,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed in steps of at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    13
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     over 5µm.
Claim 7,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed in at least four steps.

Claim 8,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed in at least four steps.
Claim 8,
The vapor phase epitaxy method according to claim 1, wherein 
the element of main group III is gallium and the element of main group V is arsenic.
Claim 11,
The vapor phase epitaxy method according to claim 1, wherein 
the element of main group III is gallium and the element of main group V is arsenic.

Claim 9,
The vapor phase epitaxy method according to claim 1, wherein 
the third precursor is monosilane.
Claim 10,
The vapor phase epitaxy method according to claim 1, wherein 
the third precursor is monosilane.
Claim 10,
The vapor phase epitaxy method according to claim 1, wherein, 
after the target n-doping level has been reached over a growth height, a second target n-doping level is set by abruptly changing the third mass flow and/or by abruptly changing the ratio of the first mass flow to the second mass flow, wherein 
the second target n-doping level is greater than the target n-doping level.
Claim 12,
The vapor phase epitaxy method according to claim 1, wherein, 
after the target doping level has been reached over a growth height, a second target p-doping level is set by abruptly changing the third mass flow and/or by abruptly changing the ratio of the first mass flow to the second mass flow, and wherein 
the second target p-doping level is greater than the target n-doping level. 

             Although the application does not claim second target n-doping level is greater than the target n-doping level, it is obvious to one skilled in the art before the invention was effectively filed that this is optimizing the doping profile in order to optimize the conductivity of the semiconductor device. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11 and 14 of co-pending U.S. Application 17/129,744 (US 20210193464 A1). 
Claim limitations of Instant Application
Claim limitations of U.S. Application No. 17/129,744 (US 20210193464 A1)
Claim 1,
A vapor phase epitaxy method comprising:
growing a III-V layer with a doping that changes from a first conductivity type to a second conductivity type on a surface of a substrate or a preceding layer in a reaction chamber from the vapor phase from an epitaxial gas flow comprising a carrier gas, at least one first precursor for an element from main group III, and at least one second precursor for an element from main group V, wherein the first conductivity type is p and the second conductivity type is n;
setting, when a first growth height is reached, a first initial doping level of the first conductivity type via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow and with or without the addition of a further precursor for a dopant of the first conductivity type to the epitaxial gas flow;
abruptly reducing the first initial doping level to a second initial doping level of the first conductivity type or set to a second initial doping level of the second conductivity type of at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     by adding a third mass flow of a third precursor for a dopant of the second conductivity type to the epitaxial gas flow and/or by changing the ratio of the first mass flow to the second mass flow; and
increasing, stepwise or continuously, the mass flow of the third precursor and/or by changing, stepwise or continuously, the ratio between the first mass flow and the second mass flow, a doping of the III-V layer over a junction region layer with a growth height of at least 10µm is changed stepwise or continuously until a target doping level of the second conductivity type is reached.
Claim 10,
The vapor phase epitaxy method according to claim 1, wherein 
the first initial doping level is set starting from a second initial p-doping level by an abrupt change in the ratio of the first mass flow to the second mass flow.
Claim 1, 
A vapor phase epitaxy method comprising:
growing a III-V layer with a doping profile that changes from a p-doping to an n- doping on a surface of a substrate or a preceding layer in a reaction chamber from the vapor phase from an epitaxial gas flow comprising a carrier gas, at least one first precursor for an element from main group III, and at least one second precursor for an element from main group V;

setting, when a first growth height is reached, a first initial doping level via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow;
and D.
changing, stepwise or continuously, the ratio of the first mass flow of the first precursor to the second mass flow of the second precursor; and increasing, stepwise or continuously, a mass flow of a third precursor for an n- type dopant in the epitaxial gas flow, 
a doping of the III-V layer over a junction region layer with a growth height of at least 10µm being changed until a target n-doping level is reached.

Notes: 
“doping profile” of the application is analogous to the instant application’s claimed “doping”.
“first conductivity type” of the application is analogous to the instant application’s claimed “p-doping”.
“second conductivity type” of the application is analogous to the instant application’s claimed “n-doping”.
“first initial doping level” of the application is analogous to the instant application’s claimed “first initial doping level of the first conductivity type”.
“target n-doping level” of the application is analogous to the instant application’s claimed “target doping level of the second conductivity type”.
“n-type dopant” of the application is analogous to the instant application’s claimed “dopant of the second conductivity type”.
“second initial p-doping level” of the application is analogous to the instant application’s claimed “first initial doping level of the first conductivity type”.

“first initial doping level” of the application is analogous to the instant application’s claimed “second initial doping level of the first conductivity type” or “second initial doping level of the second conductivity type” (Examiner’s interpretation: first initial doping level can either be an initial p-doping or n-doping).
          
                Although the application does not claim with or without the addition of a further precursor for a dopant of the first conductivity type to the epitaxial gas flow, it doesn’t add any patentable weight. The claim uses the term “comprising” hence more precursors could or could not be added.

Claim 2,
The vapor phase epitaxy method according to claim 1, wherein 

the first initial doping level of the first conductivity type is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 11,
The vapor phase epitaxy method according to claim 10, wherein 

the second initial p-doping level is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Notes: 
“second initial p-doping level” of the application is analogous to the instant application’s claimed “first initial doping level of the first conductivity type”.

Claim 3,
The vapor phase epitaxy method according to claim 1, wherein 
the second initial target level of the first conductivity type is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 2,
The vapor phase epitaxy method according to claim 1, wherein 
the first initial doping level is an initial p-doping level and is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Notes: 
“first initial doping level is an initial p-doping level” of the application is analogous to the instant application’s claimed “second initial target level of the first conductivity type”.
Claim 4, 
The vapor phase epitaxy method according to claim 1, wherein 
the target doping level of the second conductivity type is at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                      or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 3, 
The vapor phase epitaxy method according to claim 1, wherein 
the first initial doping level is an initial n-doping level and is at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                             
                                        
                                    or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Notes: 
“first initial doping level is an initial n-doping level” of the application is analogous to the instant application’s claimed “target doping level of the second conductivity type”.
Claim 5,
The vapor phase epitaxy method according to claim 1, wherein 
a growth height of the junction region is at least 30µm or at least 60µm.
Claim 5,
The vapor phase epitaxy method according to claim 1, wherein 
a growth height of the junction region is at least 30µm or at least 60µm.
Claim 6,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed in steps of at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    13
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     over 5µm.

Claim 6,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed over every 5µm of growth height by at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    13
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 7,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed in at least four steps.

Claim 7,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed in at least four steps.

Claim 8,
The vapor phase epitaxy method according to claim 1, wherein 
the element of main group III is gallium and the element of main group V is arsenic.
Claim 8,
The vapor phase epitaxy method according to claim 1, wherein 
the element of main group III is gallium and the element of main group V is arsenic.
Claim 9,
The vapor phase epitaxy method according to claim 1, wherein 
the third precursor is monosilane.
Claim 9,
The vapor phase epitaxy method according to claim 1, wherein 
the third precursor is monosilane.
Claim 10,
The vapor phase epitaxy method according to claim 1, wherein, 
after the target n-doping level has been reached over a growth height, a second target n-doping level is set by abruptly changing the third mass flow and/or by abruptly changing the ratio of the first mass flow to the second mass flow, wherein 
the second target n-doping level is greater than the target n-doping level.
Claim 14,
The vapor phase epitaxy method according to claim 1, wherein, 
after the target n-doping level has been reached over a growth height, a second target n-doping level is set by abruptly changing the third mass flow and/or by abruptly changing the ratio of the first mass flow to the second mass flow, wherein 
the second target n-doping level is greater than the target n-doping level.


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 and 11 of co-pending U.S. Application 17/129,728 (US 20210189595 A1) in view of Sotoodeh et al. (Sotoodeh, M & Khalid, Ata & Rezazadeh, AA. (2000). Empirical low-field mobility model for III-V compounds applicable in device simulation codes. Journal of Applied Physics. 87. 2890-2900. 10.1063/1.372274; hereafter Sotoodeh). 
Claim limitations of Instant Application
Claim limitations of U.S. Application No. 17/129,728 (US 20210189595 A1)
Claim 1,
A vapor phase epitaxy method comprising:
growing a III-V layer with a doping that changes from a first conductivity type to a second conductivity type on a surface of a substrate or a preceding layer in a reaction chamber from the vapor phase from an epitaxial gas flow comprising a carrier gas, at least one first precursor for an element from main group III, and at least one second precursor for an element from main group V, wherein the first conductivity type is p and the second conductivity type is n;
setting, when a first growth height is reached, a first initial doping level of the first conductivity type via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow and with or without the addition of a further precursor for a dopant of the first conductivity type to the epitaxial gas flow;
abruptly reducing the first initial doping level to a second initial doping level of the first conductivity type or set to a second initial doping level of the second conductivity type of at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     by adding a third mass flow of a third precursor for a dopant of the second conductivity type to the epitaxial gas flow and/or by changing the ratio of the first mass flow to the second mass flow; and
increasing, stepwise or continuously, the mass flow of the third precursor and/or by changing, stepwise or continuously, the ratio between the first mass flow and the second mass flow, a doping of the III-V layer over a junction region layer with a growth height of at least 10µm is changed stepwise or continuously until a target doping level of the second conductivity type is reached.
Claim 11,
A vapor phase epitaxy method comprising:
growing a III-V layer with a doping that changes from a first conductivity type to a second conductivity type on a surface of a substrate or a preceding layer in a reaction chamber from the vapor phase from an epitaxial gas flow comprising a carrier gas, at least one first precursor for an element from main group III, and at least one second precursor for an element from main group V, wherein the first conductivity type is p and the second conductivity type is n;
setting, when a first growth height is reached, a first initial doping level of the first conductivity type via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow with the addition of a further precursor for a dopant of the first conductivity type to the epitaxial gas flow; and
and  D.
increasing, stepwise or continuously, a mass flow of a third precursor for a dopant of the second conductivity type and by stepwise or continuously changing the ratio between the first mass flow and the second mass flow, a doping of the III-V layer over a junction region layer with a growth height of at least 10µm is changed stepwise or continuously until a target doping level of the second conductivity type is reached.

              Although the applicant does not claim abruptly reducing the first initial doping level to a second initial doping level of the first conductivity type or set to a second initial doping level of the second conductivity type of at most                                 
                                    
                                        
                                            1
                                            x
                                            10
                                        
                                        
                                            15
                                        
                                    
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                            , it is well known in the art before the invention was effectively filed to have p-doped layers, with a doping profile changing from a high concentration to a lower concentration. 
          Sotoodeh teaches the p-doping level in GaAs can be in the range from 1x                                
                                    
                                        
                                            10
                                        
                                        
                                            14
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                             to 2x                                
                                    
                                        
                                            10
                                        
                                        
                                            21
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                              and n-doping in the range of 1x                                
                                    
                                        
                                            10
                                        
                                        
                                            13
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                            to 2x                                
                                    
                                        
                                            10
                                        
                                        
                                            19
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                             (see e.g. p-type GaAs can have a carrier concentration in the range of 1x                                
                                    
                                        
                                            10
                                        
                                        
                                            14
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                             to 2x                                
                                    
                                        
                                            10
                                        
                                        
                                            21
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                    .
                                     
                                
                            n-type GaAs can have a carrier concentration in the range of 1x                                
                                    
                                        
                                            10
                                        
                                        
                                            13
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                             to 2x                                
                                    
                                        
                                            10
                                        
                                        
                                            19
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                             with varying electron mobilities, Section IV, Figures 2 and 3). 
             Therefore, it is obvious to one skilled in the art before the invention was effectively filed to have a first initial p-doping level and a second initial p-doping level. Also, the n-doped layer can have any concentration in order to optimize the conductivity of the semiconductor device. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. (Examiner’s interpretation: Abruptly can either be step or sloped as no definition is provided in the specification).
Claim 2,
The vapor phase epitaxy method according to claim 1, wherein 
the first initial doping level of the first conductivity type is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 2,
The vapor phase epitaxy method according to claim 1, wherein 
the first initial doping level of the first conductivity type is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    . or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 3,
The vapor phase epitaxy method according to claim 1, wherein 
the second initial target level of the first conductivity type is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                             
                                        
                                    or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 2,
The vapor phase epitaxy method according to claim 1, wherein 
the first initial doping level of the first conductivity type is at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    16
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    . or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    . 

         Sotoodeh teaches the p-doping level in GaAs can be in the range from 1x                                
                                    
                                        
                                            10
                                        
                                        
                                            14
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                             to 2x                                
                                    
                                        
                                            10
                                        
                                        
                                            21
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                             (see e.g. p-type GaAs can have a carrier concentration in the range of 1x                                
                                    
                                        
                                            10
                                        
                                        
                                            14
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                             to 2x                                
                                    
                                        
                                            10
                                        
                                        
                                            21
                                        
                                    
                                
                                                             
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            -
                                            3
                                        
                                    
                                
                             with varying hole mobilities, Section IV, Figure 3). 
For p-doped layers, having a doping profile changing from a high concentration to a lower concentration is well known in the art.                
Therefore, it is obvious to one skilled before the invention was effectively filed in the art to have a first initial p-doping level and a second initial p-doping level. Different carrier concentrations are used to optimize the conductivity of the semiconductor device. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Claim 4,
The vapor phase epitaxy method according to claim 1, wherein 
the target doping level of the second conductivity type is at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                      or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 3,
The vapor phase epitaxy method according to claim 1, wherein 
the target doping level of the second conductivity type is at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    15
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                      or at most                                         
                                            
                                                
                                                    5
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     or at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    14
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                    .
Claim 5,
The vapor phase epitaxy method according to claim 1, wherein 
a growth height of the junction region is at least 30µm or at least 60µm.
Claim 4,
The vapor phase epitaxy method according to claim 1, wherein 
a growth height of the junction region is at least 30µm or at least 60µm.
Claim 6,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed in steps of at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    13
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     over 5µm.

Claim 5,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed by at most                                         
                                            
                                                
                                                    1
                                                    x
                                                    10
                                                
                                                
                                                    13
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    -
                                                    3
                                                
                                            
                                        
                                     over 5µm of growth height.

Claim 7,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed in at least four steps.

Claim 6,
The vapor phase epitaxy method according to claim 1, wherein 
the doping over the junction region layer is changed in at least four steps.
Claim 8,
The vapor phase epitaxy method according to claim 1, wherein 
the element of main group III is gallium and the element of main group V is arsenic.
Claim 7,
The vapor phase epitaxy method according to claim 1, wherein 
the element of main group III is gallium and the element of main group V is arsenic.
Claim 9,
The vapor phase epitaxy method according to claim 1, wherein 
the third precursor is monosilane.
Claim 8,
The vapor phase epitaxy method according to claim 1, wherein 
the third precursor is monosilane.
Claim 10,
The vapor phase epitaxy method according to claim 1, wherein, 
after the target n- doping level has been reached over a growth height, a second target n-doping level is set by abruptly changing the third mass flow and/or by abruptly changing the ratio of the first mass flow to the second mass flow, wherein 
the second target n-doping level is greater than the target n-doping level.
Claim 9,
The vapor phase epitaxy method according to claim 1, wherein, 
after the target n- doping level has been reached over a growth height, a second target n-doping level is set by abruptly changing the third mass flow and/or by abruptly changing the ratio of the first mass flow to the second mass flow, wherein 
the second target n-doping level is greater than the target n-doping level.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 2893    

/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893